Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7-10, 13, 15, 16 and 21-23 are pending and examined. Claims 2, 6, 11, 12, 14 and 17-20 have been cancelled.
Claims 1, 3-10, 13, 15, 16 and 18-21 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for introducing new matter is withdrawn upon further consideration.
Upon further consideration, the rejection of claims 1, 3-10, 13, 15, 16 and 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 13, 15, 16 and 18-21 REMAIN rejected, and claims 22 and 23 are NOW rejected, under 35 U.S.C. 103 as being unpatentable over Park et al production (2014, Production of Biomass and Bioactive Compounds using Bioreactor Technology, ISBN 978-94-017-9222-6, Ch. 14, p. 337-368) and Levin et al (2004, “Bioreactors as a Low Cost Option For Tissue Culture” in Low cost options for tissue culture technology in developing countries, International Atomic Energy Agency, 47-54) in view of Casper et al (Pub. No. US 2017/0042104 A1) and Lee et al (2010, Biotechnol. Prog., 26:159-167) and Vidal et al (2015, Acta Hortic. 1083, 227-233) and in further view of Girgoriadou et al (2003, Acta Hort. 616, ISHS, 369-373) and Singh et al (2009, African Journal of Biotechnology, 8:5691-5695).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 13, 15, 16 and 18-23 are drawn broadly to a method for producing a useful protein comprising culturing an entire corn plant body that is continuously immersed in a liquid medium for at least 30 days and is modified to produce said protein in a sterilized bag-type culture tank, wherein the plant body is modified to produce a useful protein and is extracted or separated, wherein said plant body is a stable genetically modified plant, wherein the protein to be used is for medical or industrial use, wherein the protein is extracted, wherein the protein is expressed by using a constitutive promoter, wherein a large amount of plants are cultured, and wherein the bag-type culture tank is configured so as to be able to be self-stood by being expanded from a folded state
It is noted that the specification broadly defines a plant body is a portion of a plant or plant part and includes callus and dedifferentiated cells, shoots and roots (p. 14, par. 0041) and that a liquid medium broadly encompasses any liquid containing nutrients (p. 15, par. 0044). Thus, the broadest reasonably interpretation it that limitation plant body encompasses cells, roots, shoots, stems, leaves, etc.
	It is further noted that the specification fails to define “bag-type culture tank”, and that the specification only provides limited examples of bag-type culture tanks (e.g., see p. 26, ¶ 0078-0081; see also Figure 12).
Park et al teach that continuous immersion of somatic embryo-derived plants of Rosa rugosa led to maximum biomass production (p. 360, ¶ 1 and 2; see also p. 361, ¶ 1; see also Figure 14.18). This method may be applicable to enhancing the production of pharmaceutical molecules or the introduction of foreign genes into plant genomes to produce recombinant proteins or overexpression of useful proteins (p. 364, ¶ 1). 
Therefore, Park et al teach a method for producing a useful protein by culturing a plant body that is continuously immersed in a liquid medium and is modified to produce said protein as encompassed by instant claim 1.
Levin et al teach that bioreactors can be used for continuous submersion which is beneficial because they can be integrated into automated or mechanized micropropagation systems and are usually fabricated from transparent or translucent materials, for example, sterilized clear flexible plastic or plastic and fittings, namely, bag-type culture tanks as encompassed by instant claims 8 and 9 (p. 48, ¶2; see also p. 49, last ¶). 
The advantages of bioreactors include increased culture multiplication rate, faster culture growth, reduction in medium cost and reduction in energy, labor and laboratory space (p. 50, ¶ 1).
Continuous submersion is used for high-density multiplication of cultures where submersion does not result in abnormal plant development and include protocorm-like bodies that regenerate propagules and can be used for the development of small bulbs or corms for filed growing (p. 48, ¶ 2).
Thus, the issue is whether it would have been obvious to modify the methods as taught  by Park et al and Levin et al by instead using plant bodies of tomato, tobacco, corn or soybean that are continuously immersed in a liquid medium and modified to produce a useful protein for at least 30 days.
Casper et al teach it was known in the art that continuous immersion can be applied to various transgenic plant types and seedlings, for example, corn and rice (p. 2, ¶ 0020 and 0026; see p. 3, ¶ 0045; see p. 7, ¶ 0136 and 0138; see p. 11, ¶ 0182-0187; see also ¶ 0106).
Moreover, Lee et al teach that it was known in the art that transgenic plants are one of the most economical systems for the mass production of recombinant proteins for pharmaceutical and industrial uses with corn being considered as one of the ideal platforms for large scale production of pharmaceutical proteins (p. 159, col. 1, ¶ 2). Lee et al teach that constitutive promoters may be used to produce the recombinant protein. This would result in protein being produced throughout the entire plant such that any part thereof when separated would comprise the protein of interest.
Vidal et al teach that shoot cultures of willow were maintained in a continuous immersion culture for at least 40 days and showed better performance in liquid culture as opposed semi-solid medium and provides a means to target explants for genetic transformation (see Abstract; see also p. 227, ¶ 2; see p. 228, ¶ 3; p. 229, ¶ 2; see Figure 3).
Girgoriadou et al teach that it was known in the art that plastic bag-type culture vessels similar to that of the instant invention and as presented in Figure 12 solve the extremely labor intensive prior art problem with micropropagation and can be applied to potato microtubers with the potential for mass commercial production of plantlets and minitubers (p. 370, last ¶; see also p. 369, ¶ 1; see Figure 1).
Similarly, Singh et al teach Sunbags, plastic vessels for plant culture, were known in the art, collapsible, and free-standing when filled due to their square bottom (see Figure 2b; see also Sunbag vessel description Product No. B7026).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to apply the method of using a continuous immersion culture system as taught Park et al and Levin et al to produce a medical or industrial protein in a bag-type culture tank for extraction from a stable genetically modified corn plant, for example, as taught by Casper et al, because both Park et al and Levin et al teach this method was known in the art to have various benefits.
One would be motivated to do so and with a reasonable expectation of success because Park et al, in fact, successfully use a continuous immersion system while Casper et al specifically teaches using this method to grow transgenic corn, a plant that was known in the art to be capable of producing pharmaceutical proteins, for example, as taught by Lee et al.
One would have found it prima facie obvious to use continuous immersion for at least 30 days and with a reasonable expectation of success because it is merely a design choice that is known to yield good performance (e.g., see Vidal et al).
One would be motivated to use a bag-type culture tank because it is merely a well-known design choice that Girgoriadou et al teach was known in the art and could be used for micropropagation. When filled with culture medium the bag would necessarily be self-standing due to the weight of the medium as evidenced by Singh et al.
Alternatively, one could use the folded and self-standing plastic bag as encompassed by instant claim 21 and taught by Singh et al because it is a design choice having the benefits as discussed above for the growth and propagation of the aforementioned plants.

Response to Arguments
Applicant traverses the rejection of the claims because the limitation “plant body” has been replaced with the limitation “entire plant body” which none of the art allegedly teaches or suggests and that an extraction step has been added to the method (Applicant reply dated 24 August 2022, p. 5, last ¶).
This argument is unpersuasive because the limitation fails to further narrow the claim. For example, an “entire” plant body is interpreted to mean that the entirety of callus, dedifferentiated cells, shoots and roots are used in a continuous immersion system (e.g., see definition of plant body on p. 14, par. 0041).
The latter argument is unpersuasive and has been addressed above: the goal of combining the prior art references as cited above is to extract or separate the useful protein for industrial and/or pharmaceutical applications.
Therefore, it is determined that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Park and Levin in view of Casper and Lee and Vidal and in further view of Girgoriadou and Singh et al.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662